  Case 1:19-cv-01108-MN Document 55 Filed 04/03/20 Page 1 of 5 PageID #: 433




                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                                  )
 CONFIRMATION, LLC,                                  )
                                                     )
                       Plaintiff,                    )
                                                     )
      v.                                             )   C.A. No. 19-1108-MN
                                                     )
 MIZE, INC., et al,                                  )   CONSOLIDATED
                                                     )
                       Defendants.                   )


                                         JOINT STATUS REPORT

        Pursuant to the Court’s Order of March 27, 2020, the parties submit the following joint

status report.

        1.        On March 11, 2020, the Court heard oral arguments on the motions to dismiss

filed by Defendants CompanyCam, Inc., TeamConnect, LLC, Field Agent, Inc., and Terrago

Technologies, Inc. All of the Defendants that filed motions to dismiss have since been dismissed

from the consolidated case voluntarily or by stipulation. There are no other claims pending in

the suit other than those based on infringement of the patent in suit.

        2.        On April 2, 2020, the parties filed a protective order in this case.

Plaintiff’s Position

        3.        Rothschild Digital Confirmation, LLC (“RDC”) asserts that the remaining

Defendants – Mize, Inc., Replicon Software, Inc. (“Replicon”), and Epay Systems, Inc. – remain

in the case because they did not file motions to dismiss and that discovery will establish that the

patent at issue is valid under the patent statute, including pursuant to 35 U.S.C. § 101.




           9433531.1
  Case 1:19-cv-01108-MN Document 55 Filed 04/03/20 Page 2 of 5 PageID #: 434



       4.      According to the Scheduling Order (D.I. 22), RDC shall produce initial claim

contentions on April 24, 2020.

       5.      On June 26, 2020, initial invalidity contentions are due from the remaining

Defendants.

       6.      On March 11, 2020, RDC executed and accepted all terms of the settlement

agreement revised by Replicon Software, Inc. Accordingly, RDC asserts that the case between

Replicon Software, Inc. and RDC is settled.

       7.      RDC further notes that the Court in Rothschild Digital Confirmation, LLC, v.

Skedulo Holdings, Inc., 3:19-cv-02659-JD, Dkt. No. 47 (N.D. Cal. 2019 March 19, 2020) (Ex.

A) found the claims of the instant patent to be patent ineligible. However, the Court there

asserted that it “cannot say that any amendment would necessarily be futile and leave to amend

“when justice so requires” is to be granted with “extreme liberality,” Rothschild may file an

amended complaint by April 20, 2020.” Id. at 9 (citation omitted). To that end, RDC is

preparing a motion to amend in that case and intends to move to amend the complaints filed in

the remaining cases here pursuant to Rule 15.

Replicon’s Position

       8.      Replicon disagrees that any binding settlement has been reached. RDC sent

Replicon the settlement agreement signed by RDC after the Court announced its decision

granting the motions to dismiss. Replicon has not signed the settlement agreement, which

expressly provides that it is not binding until it is signed by both parties. Section 11.4 of the

agreement states that “This Agreement will not be binding upon the Parties until it has been

signed herein below by or on behalf of each Party, in which event, it shall be effective as of the

Effective Date.”




        9433531.1
  Case 1:19-cv-01108-MN Document 55 Filed 04/03/20 Page 3 of 5 PageID #: 435



       9.      Replicon further asserts that its Complaint (D.I. 19-1601, D.I. 1) is materially the

same as the Complaints in the joined cases, which all made essentially the same allegations of

infringement of U.S. Patent No. 7,456,872 (“the ‘872 patent”). This Court held that the ‘872

patent is invalid under § 101 at oral argument held on defendants’ motions to dismiss in the

related cases, but before the Court docketed its Order, RDC has caused these actions to be

dismissed. Given the Court’s invalidity ruling, further prosecution of the action against Replicon

is unreasonable as a matter of fact and law. The date by which Replicon would otherwise be

required to file a tag-along § 101 motion in response to the Complaint has been set as April 30,

2020. Replicon respectfully requests that, rather than Replicon having to burden the Court with

an additional motion, the Court order RDC to show cause why the action against Replicon

should not be dismissed with prejudice forthwith.

Epay’s Position

       10.     In May 2019, RDC filed a similar lawsuit premised on the same alleged patent-at-

issue in the Northern District of California. That case is styled Rothschild Digital Confirmation,

LLC, v. Skedulo Holdings, Inc., 3:19-cv-02659-JD (N.D. Cal. 2019). In that N.D. California case,

the defendants moved to dismiss on grounds that RDC’s claimed invention was invalid under

§ 101. On March 19, 2020, the Northern District of California found that RDC’s asserted claim

in that action was invalid and dismissed its complaint. See Rothschild Digital Confirmation,

LLC, v. Skedulo Holdings, Inc., 3:19-cv-02659-JD, Dkt. No. 47 (N.D. Cal. 2019 March 19, 2020)

(Ex. A). Epay asserts that since both this Court and the Court in the Skedulo Holdings case have

found the asserted claims of the patent-in-suit invalid, any further proceedings by Plaintiff in this

action would be unreasonable.




        9433531.1
 Case 1:19-cv-01108-MN Document 55 Filed 04/03/20 Page 4 of 5 PageID #: 436



         11.    Defendant Epay Systems, Inc. intends to file, if required, a Motion for Judgment

on the Pleadings under Federal Rule Civil Procedure 12(c) arguing that RDC’s alleged patent-at-

issue is invalid under § 101. This Motion will be premised on the same grounds that this Court

and the Court in the Skedulo Holdings case already used to find RDC’s patent invalid under

§ 101.

Mize’s Position

         12.         Mize’s action (C.A. No. 19-1472) is currently stayed through April 13, 2020, as

Mize and RDC were in discussions to resolve their action prior to the Court’s Section 101

hearing. Mize agrees that further prosecution of the action against Mize would be unreasonable

given the Court’s invalidity ruling. If the Court is inclined to order RDC to show cause, Mize

respectfully requests that RDC do so promptly, or that Mize’s stay be extended pending the

Court’s subsequent order.




 /s/ Stamatios Stamoulis                                 /s/ Andrew E. Russell
 Stamatios Stamoulis (No. 4606)                          Karen E. Keller (No. 4489)
 Richard Charles Weinblatt (No. 5080)                    Jeff Castellano (No. 4837)
 STAMOULIS & WEINBLATT LLC                               Andrew E. Russell (No. 5328)
 800 N. West Street, Third Floor                         Nathan R. Hoeschen (No. 6232)
 Wilmington, DE 19801                                    SHAW KELLER LLP
 (302) 999-1540                                          I.M. Pei Building
 stamoulis@swdelaw.com                                   1105 North Market Street, 12th Floor
 weinblatt@swdelaw.com                                   Wilmington, DE 19801
 Attorneys for Plaintiffs                                (302) 298-0700
                                                         kkeller@shawkeller.com
                                                         jcastellano@shawkeller.com
                                                         nhoeschen@shawkeller.com
                                                         Attorneys for Defendants EPay Systems,
                                                         Inc.




         9433531.1
 Case 1:19-cv-01108-MN Document 55 Filed 04/03/20 Page 5 of 5 PageID #: 437




                                            /s/ Stephanie E. O’Byrne
                                            David Ellis Moore (No. 3983)
                                            Stephanie E. O'Byrne (No. 4446)
                                            Bindu Ann George Palapura (No. 5370)
                                            Tracey E. Timlin (No. 6469)
                                            POTTER ANDERSON & CORROON, LLP
                                            1313 N. Market St., Hercules Plaza
Dated: April 3, 2020                        6th Floor
                                            P.O. Box 951
                                            Wilmington, DE 19899-0951
                                            (302) 984-6000
                                            bpalapura@potteranderson.com
                                            dmoore@potteranderson.com
                                            sobyrne@potteranderson.com
                                            ttimlin@potteranderson.com
                                            Attorneys for Defendant Mize, Inc. and
                                            Replicon Software, Inc.




SO ORDERED this _____ day of _____________, 2020.


                                        ________________________________
                                             United States District Judge




      9433531.1
